DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Asami, U.S.P.G. Pub. No. 2014/0219674, in view of Tsuchihashi et al., U.S.P.G. Pub. No. 2018/0157003.
Regarding independent claim 1 and claims 5-7 and independent claim 11 and claims 13-15, Asami teaches a heating device comprising:
a heating rotator (33);
a pressing rotator (32) being configured to press against the heating rotator to form a nip passing through a recording medium with the heating rotator;
a heater (35) disposed inside the heating rotator;
a fan (41);
a housing (supporting plate 205 in that it protects the heating and pressing rotators from intrusions from the direction of the supporting plate) that houses the heating rotator and the pressing rotator, the housing having a pair of openings (203a,b on each side) each configured to allow airflow generated by the fan to pass through each of the pair of openings; and
a pair of shutters (206 and 207 on each side) each configured to slide in corresponding one of the pair of openings in a longitudinal direction of the corresponding one of the pair of openings (cf. figs. 11-13),
each of the pair of shutters configured to slide between a position at which an outer end portion of the corresponding one of the pair of openings is opened in the longitudinal direction of the corresponding one of the pair of openings (fig 12, 207) and a position at which an inner end portion of the corresponding one of the pair of openings is opened in the longitudinal direction of the corresponding one of the pair of openings (fig 13, 207).
Asami fails to teach the heater including a central heater configured to heat a center portion of the heating rotator in a longitudinal direction of the heating rotator, and
end heaters disposed outside both ends of the central heater in a longitudinal direction of the central heater and configured to heat both end portions of the heating rotator in the longitudinal direction of the heating rotator; and
circuitry configured to determine activation statuses of the central heater and the end heaters, an operation mode of the fan, and a position of the pair of shutters at a time the recording medium passes through the nip based on a width of the recording medium in the longitudinal direction of the heating rotator.
Tsuchihashi et al. teach multiple blocks of resistive heaters connected in parallel (figs 12) with each block having its own thermistor (TH1-1, TH2-7).  Such is provided in order to better control the axial heat distribution (¶ 3-5).  Tsuchihashi et al. further teach using blowing fans coupled to the shutters with air ducts for cooling the ends of a fixing roller when small sized paper passes through the fixer (¶ 88).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide multiple blocks of resistive heaters with selective cooling.  One having ordinary skill in the art at the time of effective filing would have done so in order to more accurately control the axial temperature distribution when fixing small sized sheets to prevent excessive temperature rises at the ends.
Tsuchihashi et al. further teaches activating each block (¶ 105) and controlling a cooling fan output (¶ 88) according to the size of the sheet.  Asami further teaches sliding the pair of shutters based on a width of the recording medium in the longitudinal direction of the heating rotator (¶ 51).  The control in effected through circuitry, such as found in a controller.  Each control the cooling rates of the longitudinal ends such that there is more cooling when smaller sized sheets pass through the fixing nip.
Each of the limitations are mere applications of known techniques to known devices ready for improvement to yield predictable results.  Each device serves as a base device for the teachings from the other.  For each device, the effects of both conditional cooling as well as conditional heating are known in the art.  There are no unexpected results obtained by selectively heating and cooling as necessary to prevent overheating.

Asami further teaches:
Regarding claims 2 and 12, wherein each of the pair of shutters has a shielding width shorter than an opening width of the corresponding one of the pair of openings in the longitudinal direction of the corresponding one of the pair of openings (¶ 50 cf. figs. 11-13).
Regarding claim 8, wherein the heater includes at least one of a planar heater or a halogen heater (fig 3 refs H1, H2).
Regarding claim 9, fixing device (fig 1) comprising the heating device according to claim 1.
Regarding claim 10, an  image forming apparatus (¶ 25) comprising the fixing device according to claim 9.


Claims 1, 2, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Asami, U.S.P.G. Pub. No. 2014/0219674, in view of Obu et al., U.S. Pat. No. 5,208,612, and Tsuchihashi et al., U.S.P.G. Pub. No. 2018/0157003.
Regarding independent claim 1 and claims 5-7, and independent claim 11 and claims 13-15, Asami teaches a heating device comprising:
a heating rotator (33);
a pressing rotator (32) being configured to press against the heating rotator to form a nip passing through a recording medium with the heating rotator;
a heater (35) disposed inside the heating rotator;
a fan (41);
a housing (supporting plate 205 in that it protects the heating and pressing rotators from intrusions from the direction of the supporting plate) that houses the heating rotator and the pressing rotator, the housing having a pair of openings (203a,b on each side) each configured to allow airflow generated by the fan to pass through each of the pair of openings; and
a pair of shutters (206 and 207 on each side) each configured to slide in corresponding one of the pair of openings in a longitudinal direction of the corresponding one of the pair of openings (cf. figs. 11-13),
each of the pair of shutters configured to slide between a position at which an outer end portion of the corresponding one of the pair of openings is opened in the longitudinal direction of the corresponding one of the pair of openings (fig 12, 207) and a position at which an inner end portion of the corresponding one of the pair of openings is opened in the longitudinal direction of the corresponding one of the pair of openings (fig 13, 207).
Asami fails to teach the heater including a central heater configured to heat a center portion of the heating rotator in a longitudinal direction of the heating rotator, and
end heaters disposed outside both ends of the central heater in a longitudinal direction of the central heater and configured to heat both end portions of the heating rotator in the longitudinal direction of the heating rotator; and
circuitry configured to determine activation statuses of the central heater and the end heaters, an operation mode of the fan, and a position of the pair of shutters at a time the recording medium passes through the nip based on a width of the recording medium in the longitudinal direction of the heating rotator.
Tsuchihashi et al. teach multiple blocks of resistive heaters connected in parallel (figs 12) with each block having its own thermistor (TH1-1, TH2-7).  Such is provided in order to better control the axial heat distribution (¶ 3-5).  Tsuchihashi et al. further teach using blowing fans coupled to the shutters with air ducts for cooling the ends of a fixing roller when small sized paper passes through the fixer (¶ 88).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide multiple blocks of resistive heaters with selective cooling.  One having ordinary skill in the art at the time of effective filing would have done so in order to more accurately control the axial temperature distribution when fixing small sized sheets to prevent excessive temperature rises at the ends.
Tsuchihashi et al. further teaches activating each block (¶ 105) and controlling a cooling fan output (¶ 88) according to the size of the sheet.  Asami further teaches sliding the pair of shutters based on a width of the recording medium in the longitudinal direction of the heating rotator (¶ 51).  The control in effected through circuitry, such as found in a controller.  Each control the cooling rates of the longitudinal ends such that there is more cooling when smaller sized sheets pass through the fixing nip.
Each of the limitations are mere applications of known techniques to known devices ready for improvement to yield predictable results.  Each device serves as a base device for the teachings from the other.  For each device, the effects of both conditional cooling as well as conditional heating are known in the art.  There are no unexpected results obtained by selectively heating and cooling as necessary to prevent overheating.
Examiner assumes arguendo, without conceding, that Applicant intended a housing to mean other than a mere supporting plate.
Obu et al. teach separately housing each image forming component into submodular components with separate housings (figs 3-4, ref 4 relating to fixing units).  Obu et al. teach that such separate housings for subcomponents provide for a more extensible system (col 1 ll 49-57).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide a separate housing for the fixing device.  One having ordinary skill in the art at the time of effective filing would have done so in order to provide for a more extensible system.
Asami further teaches:
Regarding claims 2 and 12, wherein each of the pair of shutters has a shielding width shorter than an opening width of the corresponding one of the pair of openings in the longitudinal direction of the corresponding one of the pair of openings (¶ 50 cf. figs. 11-13).
Regarding claim 8, wherein the heater includes at least one of a planar heater or a halogen heater (fig 3 refs H1, H2).
Regarding claim 9, fixing device (fig 1) comprising the heating device according to claim 1.
Regarding claim 10, an  image forming apparatus (¶ 25) comprising the fixing device according to claim 9.

Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive.
Applicant argues: Examiner indicated the during an Interview that the present amendments would overcome all the rejections.
As indicated in the Interview Summary, dated 6/10/22, only the 102 rejection over Asami has been overcome.  The present amendment merely incorporates former claims 3 and 4 into claim 1.  Newly added independent claim 11 is broader than claim 1.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852